United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3988
                                   ___________

Richard J. Wollenberg, III,            *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
John E. Potter, Postmaster General,    *
United States Postal Service,          * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: March 7, 2008
                                  Filed: March 17, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Richard J. Wollenberg, III, appeals the district court’s1 adverse grant of
summary judgment in his Title VII discrimination action. After reviewing the record
de novo, viewing the evidence and all reasonable inferences from it in a light most
favorable to Wollenberg, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir.
2002) (standard of review), we conclude summary judgment was proper for the
reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.